               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                :              Civil No. 1:18-cv-01908
JOSHUA HOFFEE and SARAH         :
HOFFEE                          :
             Plaintiffs,        :
                                :
        v.                      :
                                :
AAC TRANSPORTATION LLC,         :
PEDRO CARCANO, GUILLERMO :
CRUZ, AMAZON.COM, INC., t/d/b/a :
AMAZON and J.W. LOGISTICS       :
OPERATIONS, LLC.                :
                                :
             Defendants.        :              Judge Sylvia H. Rambo

                                    ORDER

      For the reasons set forth in the accompanying memorandum of law, IT IS

HEREBY ORDERED that Defendant Amazon.com Inc.’s (“Amazon”) motion to

dismiss is granted, and Plaintiffs’ claims against Amazon are dismissed without

prejudice. IT IS FURTHER ORDERED that Plaintiffs may file an amended

complaint within fourteen (14) days of the date of this order.



                                                 s/ Sylvia H. Rambo
                                                 SYLVIA H. RAMBO
                                                 United States District Judge


Dated: June 26, 2019
